[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
Summary judgment can be granted if the pleadings, affidavits and other proof submitted with the motion show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Connelly v. Housing Authority, 213 Conn. 354, 364. It can be granted only when a party CT Page 6596 is entitled to a directed verdict on the same facts. Id. Summary judgment is not appropriate where the court must decide questions of motive and intent. Batick v. Seymour, 186 Conn. 632, 646, 647. That is the case here. These are material factual questions which cannot be resolved at this time.
The motion for summary judgment is denied.
ROBERT A. FULLER, JUDGE